Citation Nr: 1229475	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a digestive disorder.

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1979 and from October 1979 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In June 2010, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

The Board subsequently issued a decision in October 2010 adjudicating, but denying, several other claims the Veteran also had appealed.  However, because his remaining claims required further development before being decided, the Board instead remanded these others claims.  These other claims were for service connection for a digestive disorder and an eye disorder, including for residuals of an eye injury and for double vision, in addition to a claim for service connection for acne vulgaris of the back and chest.

In a December 2011 decision since issued on remand, the Appeals Management Center (AMC) granted service connection for acne vulgaris of the face, neck, back, and chest.  And in an even more recent April 2012 decision, the AMC also granted service connection for double vision of the right eye.  The Veteran has not appealed the ratings or effective dates assigned for these now service-connected disabilities, so these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Hence, only the claims for a digestive disorder and left eye disorder remain.

A VA examination addressing the digestive disorder claim was provided in November 2010.  But the opinion is insufficient for the Board to make a decision on this claim.  So, regrettably, the Board must again remand this claim to the RO via the AMC.  However, the Board is going ahead and deciding the claim for a left eye disorder.


FINDING OF FACT

The probative (competent and credible) evidence of record shows the double vision affecting the Veteran's left eye, like that affecting his right eye, is the result of an injury he sustained during his active duty service.


CONCLUSION OF LAW

The double vision affecting the left eye, like that affecting the right eye, is due to an injury incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Here, though, since the Board is granting this claim, there is no need to discuss whether there has been compliance with these duty to notify and assist provisions.  This is because even if, per chance, there has not been, this is inconsequential and therefore ultimately would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice or assistance error and, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this particular instance.

II.  Service connection for a Left Eye Disorder

In February 2007, the Veteran filed a petition to reopen his claim for service connection for an eye condition (double vision) and an eye disorder as claimed residuals of an eye injury.  He did not specify whether his claim only concerned his right eye, left eye, or both.  And, as already alluded to, service connection since has been granted in an April 2012 rating decision during the pendency of this appeal for double vision affecting his right eye.  The AMC determined the double vision in this eye was a result of a right eye injury in service.  But as concerning the double vision in the left eye, the AMC found it most likely to instead be due to glaucoma, which is not a service-connected condition.  The AMC explained that the 0 percent rating assigned for the right eye disability, therefore, was on the premise that the disability affecting the left eye was not service connected.  See also 38 C.F.R. § 3.383(a)(1), indicating when it is appropriate to give special consideration for paired organs and extremities and, in particular, when the disability at issue is causing visual impairment in an eye that is service connected and in the other that is not.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be shown by evidence demonstrating "(1) that a condition was 'noted' during service or any applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage v. Gober, 10 Vet. App. 488, 497 (1997).  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id.  See also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

To ultimately have probative value, however, lay evidence must be both competent and credible.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  So the determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Any issue material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id., at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) show he complained of a foreign object in his right eye in April 1977 and was found to have a probable corneal burn.  But there are no findings referable to his left eye during his service.  The March 1981 discharge examination report shows a normal clinical evaluation of his eyes, so right and left.

Many years later, in September 2005, he reported a long-standing (20-or-so-year) history of diplopia, i.e., double vision, dating back to his military service.  He also indicated that he had sustained trauma to his left eye while in the military, although it is unclear whether this, in actuality, was a mistaken reference to his right eye injury in service.  He also had a history of Type II Diabetes Mellitus.  But after examining him the diagnostic impression was that there was no diabetic retinopathy, so no eye disability as a complication of his Type II Diabetes Mellitus.  

In February 2007, he again reported a long-standing history of diplopia from an old eye injury.  He indicated that some of the eye tissues in his left eye had fused after a welding accident, which in turn had caused his double vision in this eye.

It appears he might have mixed up his eyes during examinations in 2005 and 2007, as his STRs only note an injury to his right eye, rather than his left.  He also clarified while testifying during his Travel Board hearing in June 2010 that it was his right eye that he had injured in the welding accident during service while serving on a ship.  Therefore, he seemingly acknowledges not having sustained any injury to his left eye while in service, only instead to his right eye, but this, alone, is not determinative of whether service connection is warranted for any current disability affecting his left eye.  Service connection may be granted for disease initially diagnosed after service if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board remanded this claim in October 2010, in part, to have the Veteran undergo a VA compensation examination to determine the nature and etiology of any current eye disability found to be present (whether affecting the right and/or left  eye or both) - such as cataracts (so other than refractive errors, e.g., astigmatism, diplopia/double vision, presbyopia, and complications of diabetes like retinopathy).  He resultantly was provided this requested examination in November 2010.  The examiner noted the history of eye injury during service when a hot piece of metal hit the inner corner of the Veteran's nasal eyelid of the right eye.  The metal was pulled out and ointment was placed on this eye.  Ever since the Veteran had noticed double vision in the left gaze.  He also had a suspected history of glaucoma.  After physically examining him the diagnostic assessment was compound hyperopic astigmatism/presbyope, diabetes and hypertension without retinopathy, glaucoma suspect based on the optic nerve head appearance, and non-comittant left hypertropia.

In February 2012, an addendum medical opinion was provided, which noted that the attending physician's assessment of binocular diplopia since trauma to the right eye while in service was based on the history and testing, which revealed an intermittent approximately 2-3 prism diopter left hyper/right hypotropia in primary gaze and a left hypertropia of approximately 5-6 prism diopters in the left gaze.  The history of metallic foreign body trauma to the right orbit was consistent with the findings.  It was more likely than not that the symptom of binocular diplopia and the examination finding of right hypotropia greater in left gaze were secondary to the reported metallic foreign body injury to the eye while in the service.  It was further noted that slit lamp biomicroscopy and fundoscopy testing showed no evidence of corneal or retinal scars, no diabetic retinopathy, and that glaucoma was suspected.

It appears, then, from the medical evidence of record that while only the right eye was actually injured during the Veteran's military service, vision in his left eye also has been affected by that injury.  Notably, the addendum medical opinion in February 2012 explains that he has binocular diplopia secondary to the metallic foreign body injury to his right eye in service.  "Binocular" means pertaining to both eyes.  See Dorland's Illustrated Medical Dictionary, 28th edition, p. 198.  Thus, vision impairment in his left eye, not just his right eye, has resulted from his right eye injury in service.

Congenital and developmental defects and refractive errors are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If the claimed disorder instead is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

Here, there are no other medical opinions of record addressing the left eye diplopia.  Further, there are no other left eye disorders claimed by the Veteran.  Thus, in reviewing the evidence of record, the Board finds that his left eye double vision (diplopia) was caused by his right eye injury in service.  Accordingly, in view of 38 C.F.R. § 3.102 requiring resolution of all reasonable doubt in his favor, the Board finds that the medical evidence is sufficient to demonstrate that service connection for the double vision affecting his left eye is warranted.  38 C.F.R. § 3.303.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which, in this particular instance, for the reasons and bases discussed, it is.



ORDER

The claim for service connection for a left eye disorder (namely, double vision) is granted.


REMAND

The Veteran's remaining claim for service connection for a digestive disorder must be further developed before being decided.

He contends that he has an upper digestive problem that was caused by his training in boot camp, when they were taught to eat fast.  He also testified during his June 2010 Board hearing that he felt swollen and bloated and did not know what was causing this, but that it might be due to inhaling asbestos fibers.  He further mentioned that the swelling and bloating had been gradual and slowly developing.

Consistent with his reports, his STRs show treatment for an upset stomach on more than one occasion.  Of note, in June 1975 he complained of an upset stomach.  It was noted that he had continuously regurgitated three times.  A July 1976 record notes that he was seen after vomiting twice about an hour after eating breakfast, while serving on the USS Tarawa (LRA-1).  The assessment was motion sickness.  On examination in March 1979, he complained that he had then or had had air sickness.  He was discharged from service in March 1981, and at that time again complained of a history of air sickness.  However, a chronic (meaning permanent) digestive disorder was not diagnosed during or at the conclusion of his service.

His post-service VA outpatient treatment records show he received a diagnosis of gastroesophageal reflux disease (GERD) many years later.  He was initially seen in January 2006 complaining of a 10-year history of difficulty swallowing, so meaning since 1996 or thereabouts.  The diagnostic assessment was dysphagia, globus sensation, probably due to GERD.  He mentioned that he had worked in a shipyard with asbestos and wanted to know if this would cause his symptoms.  

A February 2006 VA barium swallowing function study notes a past medical history of GERD with a 10-year history of dysphagic symptoms including occasional coughing/choking on liquids and bites of food.  The oropharyngeal swallow function appeared normal.  However, the Veteran was subsequently seen by a gastrointestinal radiologist who observed severe reflux during her examination.

A separate note indicates that a February 2006 limited esophagram following specialized swallow study showed a patulous lower esophageal sphincter with severe gastroesophageal reflux occurring spontaneously in the right posterior oblique position with intermittent tertiary contractions of the distal esophagus.

As the Veteran was treated for digestive problems in service, and is now shown to have a diagnosis of GERD, the obvious question is whether there is any correlation between his complaints in service and this current disability.  Thus, the Board remanded this claim in October 2010 for a VA medical nexus opinion to answer this determinative question. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and opinion are required under § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Of note, the Veteran alluded to the possibility that his complaints of bloating might be related to asbestos exposure.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 
4-2000 (Apr. 13, 2000). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. , at Subsection (b). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander. 


The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

Here, in a September 2005 decision denying service connection for respiratory conditions claimed to be due to asbestos exposure, the RO conceded that the Veteran had been exposed to asbestos during his service while aboard the USS PRAIRIE. The Board also conceded asbestos exposure in denying his respiratory disorder claim in October 2010.

As a result of the Board instead remanding his digestive disorder claim in that same October 2010 decision, he was scheduled for a VA compensation examination, which was provided in November 2010 to address whether his present GERD diagnosis was related to his military service.  The examiner observed the Veteran had developed pain on swallowing food in 1996 and that the symptoms had persisted to the present time.  The examiner also noted the Veteran's medical history of seeking treatment in January 2006, at which time he was diagnosed with GERD and given a prescription for Omeprazole, as well as the swallowing study in February 2006.  His present symptoms were bloating, stomach "gurgling," and "phlegm" in his throat, with recurrent/intermittent hoarseness.  

The examiner found that the Veteran's GERD was not caused by or a result of his military service, however, because there was no mention of gastrointestinal disturbance during his service other than related to motion sickness.  There was no treatment for gastritis or any other related gastrointestinal condition while in the service.  So in the absence of any records demonstrating the existence of a gastrointestinal condition while in service, surmised this VA examiner, one could not state that the current GERD began in service.  Furthermore, the Veteran himself gave a history of the condition beginning in 1996 (so not during his service that had ended years earlier, in 1981).

But in reviewing the evidence, this VA examiner's opinion is insufficient to address this claim because two of the bases of the opinion are flawed.  Part of the basis of the opinion that the Veteran's present GERD is unrelated to his military service was that there was no mention of gastrointestinal disturbance in service, other than motion sickness.  However, the examiner does not seem to consider that the STRs also show complaints in June 1975 of an upset stomach and note the Veteran had continuously regurgitated three times.  There was no mention of any motion sickness at that time, so it apparently was not determined to be the cause of his complaints (although it very well may have been, just had not been cited as of that point in time).  Moreover, the complaints of regurgitation are consistent with the subsequent complaints and symptoms that have been related to the Veteran's GERD diagnosis since service.  Therefore, the fact that the examiner did not seem to take into consideration all the relevant factors, particularly the in-service complaints of regurgitation with no mention of motion sickness, undermines the probative value of the examiner's opinion.  See Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.).  

Another basis for the examiner's opinion was that there was no diagnosis of a gastrointestinal disorder in service.  However, VA regulations do not require a diagnosis of the claimed condition in service to show entitlement to service connection for the claimed condition.  See 38 C.F.R. § 3.303(d) ("Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.").  Therefore, it is not necessary to show the Veteran had a diagnosed gastrointestinal disorder in service, if his complaints in service can be considered early manifestations of his GERD that was later diagnosed after service.

The remaining rationale used by the examiner was that the Veteran stated that he did not start having GERD symptoms until 1996, which was approximately 15 years after his service had ended in 1981.  But this, too, is not determinative of his claim, just one of the factors deserving of consideration.

Also, given that during his Board hearing the Veteran alluded to the possibility that his complaints of feeling bloated in service were related to asbestos exposure, which has been conceded by both the RO and Board, the medical opinion needs to address whether his present GERD diagnosis is in any way related to his history of exposure to asbestos aboard the USS PRAIRIE.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, this remaining claim for a digestive disorder is REMANDED for the following additional development and consideration:

1.  If still available, have the VA compensation examiner that evaluated the Veteran in November 2010, following and as a result of the Board's prior remand, submit an addendum to the report of that evaluation further commenting on the likelihood (very likely, as likely as not, or unlikely) that any present stomach or digestive disorder, including GERD, incepted during the Veteran's active military service OR is otherwise related to any disease, event, or injury during his service - including to his presumed exposure to asbestos.

In making this assessment, the examiner should consider the following:

(a)  the Veteran's STRs documenting complaints of regurgitation that were not attributed to motion sickness and his post-service complaints of relevant symptoms.  

(b)  that a diagnosis of a stomach disorder during service is not required in order to show that any post-service diagnosis first manifested in service.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this further comment, then have someone else equally qualified provide this necessary additional comment.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

It is most essential that whoever is designated provide discussion of the underlying rationale of the opinion, if necessary citing to specific evidence in the file.

2.  Then readjudicate this remaining claim for service connection for a digestive disorder in light of this and any other additional evidence.  If this remaining claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


